DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Baumgartner on 7/11/2022.

The application has been amended as follows: 

In the Claims:
Claim 1.  (Currently Amended) A method comprising:
receiving, by a computer system via a first application, a request to output one or more data hierarchies associated with the first application; 
determining, by the computer system, that the first application subscribes to at least one data dimension, including a first data dimension maintained by an application external to the first application; 
retrieving, by the computer system, a first copy of an application data set comprising one or more data nodes of the first data dimension, from the application external to the first application; 
determining, by the computer system, an authorization level of the first application with respect to the first data dimension; 
retrieving, by the computer system, a second copy of the application data set comprising one or more corresponding data nodes of the first data dimension, wherein the second copy of the application data set is maintained by the first application; 
modifying, by the computer system, one or more properties or relationships of the data nodes within the first copy of an application data set maintained by the external application based on the authorization level of the first application with respect to the first data dimension, to match the properties or relationships of the corresponding data nodes within the second copy of an application data set maintained by the first application; 
generating, by the computer system, a combination data set that includes at least a portion of the data set from the external application and application-level data, wherein the application-level data is maintained by the first application and was not shared with the external application;
generating and outputting, by the computer system, a graphical user interface including graphical representations of one or more of the requested data hierarchies associated with the first application and the combination data set, the graphical representations of the requested data hierarchies including the modified first copy of an application data set having the properties or relationships matching the corresponding data nodes within the second copy of an application data set maintained by the first application, wherein the graphical representations of the requested data hierarchies identifies and displays the data overlap between the application data set and the modified first copy of the application data set; and
receiving, at the computer system, an input indicating creation or modification of incremental rationalizations for the properties or relationships of the data nodes within the first copy of an application data set maintained by the external application, and the properties or relationships of the corresponding data nodes within the second copy of an application data set maintained by the first application, wherein an incremental rationalization includes extracting reference data from a data hierarchy, determining a subset of the reference data, and adding the subset of the reference data

Claim 9.  (Currently Amended)	A system comprising:
a processing unit comprising one or more processors; and 
memory coupled with and readable by the processing unit and storing therein a set of instructions which, when executed by the processing unit, causes the system to:
receive, via a first application, a request to output one or more data hierarchies associated with the first application; 
determine that the first application subscribes to at least one data dimension, including a first data dimension maintained by an application external to the first application; 
retrieve a first copy of an application data set comprising one or more data nodes of the first data dimension, from the application external to the first application; 
determine an authorization level of the first application with respect to the first data dimension; 
retrieve a second copy of the application data set comprising one or more corresponding data nodes of the first data dimension, wherein the second copy of the application data set is maintained by the first application; 
modify one or more properties or relationships of the data nodes within the first copy of an application data set maintained by the external application based on the authorization level of the first application with respect to the first data dimension, to match the properties or relationships of the corresponding data nodes within the second copy of an application data set maintained by the first application; and 
generate, by the computer system, a combination data set that includes at least a portion of the data set from the external application and application-level data, wherein the application-level data is maintained by the first application and was not shared with the external application; 
generate and outputting, by the computer system, a graphical user interface including graphical representations of one or more of the requested data hierarchies associated with the first application and the combination data set, the graphical representations of the requested data hierarchies including the modified first copy of an application data set having the properties or relationships matching the corresponding data nodes within the second copy of an application data set maintained by the first application, wherein the graphical representations of the requested data hierarchies identifies and displays the data overlap between the application data set and the modified first copy of the application data set; and
receive, at the computer system, an input indicating creation or modification of incremental rationalizations for the properties or relationships of the data nodes within the first copy of an application data set maintained by the external application, and the properties or relationships of the corresponding data nodes within the second copy of an application data set maintained by the first application, wherein an incremental rationalization includes extracting reference data from a data hierarchy, determining a subset of the reference data, and adding the subset of the reference data

Claim 17.	(Currently Amended) A computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause one or more data processors to perform actions comprising:
receiving, via a first application, a request to output one or more data hierarchies associated with the first application; 
determining, that the first application subscribes to at least one data dimension, including a first data dimension maintained by an application external to the first application; 
retrieving, one or more data nodes of the at least one data dimension, from the application external to the first application; 
retrieving, a first copy of an application data set comprising one or more data nodes of the first data dimension, from the application external to the first application; 
determining an authorization level of the first application with respect to the first data dimension; 
retrieving a second copy of the application data set comprising one or more corresponding data nodes of the first data dimension, wherein the second copy of the application data set is maintained by the first application; 
modifying one or more properties or relationships of the data nodes within the first copy of an application data set maintained by the external application based on the authorization level of the first application with respect to the first data dimension, to match the properties or relationships of the corresponding data nodes within the second copy of an application data set maintained by the first application; and 
generating, by the computer system, a combination data set that includes at least a portion of the data set from the external application and application-level data, wherein the application-level data is maintained by the first application and was not shared with the external application; 
generating and outputting, by the computer system, a graphical user interface including graphical representations of one or more of the requested data hierarchies associated with the first application and the combination data set, the graphical representations of the requested data hierarchies including the modified first copy of an application data set having the properties or relationships matching the corresponding data nodes within the second copy of an application data set maintained by the first application, wherein the graphical representations of the requested data hierarchies identifies and displays the data overlap between the application data set and the modified first copy of the application data set; and
receiving, at the computer system, an input indicating creation or modification of incremental rationalizations for the properties or relationships of the data nodes within the first copy of an application data set maintained by the external application, and the properties or relationships of the corresponding data nodes within the second copy of an application data set maintained by the first application, wherein an incremental rationalization includes extracting reference data from a data hierarchy, determining a subset of the reference data, and adding the subset of the reference data 

Allowable Subject Matter
Claims 1-13, 16-22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Prior arts of records Cosby (US 2008/0109458) teaches data dimension hierarchies associated with multiple applications and permissions associated with hierarchies and identifying overlapping data ([0057]).
Soni (US 2010/0211741) teaches combination data set that including a portion of the dataset from the external application and application level data and not shared with the external application ([0045,0081]).
Bechtel (US 2008/0147590) teaches input indicating creation or modification and integration methodology which includes integrating entire datasets ([0058, 0059]).
Prior arts of records do not explicitly teach modifying one or more properties or relationships within the first copy of an application data set maintained by the external application based on authorization level of the first application with respect to the first data dimension and incremental rationalization includes extracting reference data from a data hierarchy, determining a subset of the reference data and adding the subset of the reference data to a master data hierarchy as described in independent claims 1, 9 and 17.  The dependent claims depend from independent claims and they are likewise allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                             /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159